Citation Nr: 1819095	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-56 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to service connection for generalized anxiety disorder.

2.  Entitlement to service connection for schizophrenia.

(The issues of: (1) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Wolff-Parkinson-White syndrome; (2) entitlement to service connection for Wolff-Parkinson-White syndrome (3) entitlement to service connection for posttraumatic stress disorder; (4) entitlement to service connection for hypertension, to include as secondary to the non-service-connected acquired psychiatric disorder; (5) entitlement to service connection for tinnitus; (6) entitlement to service connection for a cervical spine disorder; (7) entitlement to service connection for a lumbar spine disorder; (8) entitlement to service connection for a right knee disorder; (9) entitlement to service connection for a left knee disorder; (10) entitlement to service connection for sleep apnea; (11) entitlement to service connection for migraines; (12) entitlement to service connection for irritable bowel syndrome; and, (13) entitlement to a compensable disability rating for right foot plantar warts are addressed in a separate decision.)
REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2005.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript has been associated with the claims file.  

In his February 2017 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  In a subsequent June 2017 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2016 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).

The Veteran's attorney specifically limited his representation to the issues of generalized anxiety disorder and schizophrenia in his VA Form 21-22a received by VA in April 2017.  The Board notes that the Veteran is represented by a Veterans Service Organization for thirteen other appealed issues, which are addressed in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter for his claims.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.

Additionally, the AOJ last associated with the Veteran's claims file records of his VA treatment in September 2016.  In a January 2018 medical opinion, additional VA psychiatric treatment visits were identified.  On remand, efforts should be made to obtain records of relevant VA treatment in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Further, in his November 2015 Notice of Disagreement (NOD), the Veteran reported that he was currently a member of the Air Force Reserves at Andrews Air Force Base in Maryland and that he was a member of the Air National Guard.  On his February 2017 Form 9, the Veteran stated that he was being discharged from the Reserves because of his psychiatric disorder.  The only Reserves records in the Veteran's claims file are dated from 2005 to 2008.  The recent Reserves records identified by the Veteran are not of record and are pertinent to the claims on appeal.  VA has a duty to associate these records with the claims file.  See 38 U.S.C. 
§ 5103A(a)(1), (b)(1), (c)(1).

Finally, with respect to the need for a VA medical examination and/or opinion, the Board notes that the Veteran's July 2016 VA Medical Center current problem list documents a diagnosis of undifferentiated schizophrenia.  A January 2018 VA medical opinion also notes a diagnosis of anxiety disorder.  The Veteran's service treatment records show that the Veteran was treated for situational stress in April 2002.  At his August 2016 DRO hearing, the Veteran testified to having a stressful Military Occupational Specialty (MOS), and to a continuity of anxiety symptoms during and since his military service.  See hearing transcript, pages 30, 35.  In January 2018, the Veteran's VA treating physician provided a medical opinion.  The physician found that the "[o]nset of anxiety symptoms also appear to have started during [the Veteran's] military service, and were directly attributed to his goal of maintaining his military career."  The VA physician did not provide any rationale for this opinion nor did he indicate review the Veteran's service records.  Under the circumstances however, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the Veteran and his attorney notifying them of the information and evidence necessary to substantiate claims for entitlement to service connection for generalized anxiety disorder and schizophrenia.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since September 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  Obtain copies of the Veteran's treatment records dated since 2008 from the Air Force Reserves at Andrews Air Force Base in Maryland and Air National Guard.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should identify all current non-PTSD psychiatric disabilities, if any.  Then, with respect to each such diagnosed disability (to include the currently diagnosed anxiety disorder and schizophrenia), the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise related to disease or injury incurred in service, to include the in-service documentation of situational stress in April 2002, the Veteran's assertions of having a stressful MOS, and his assertions of experiencing a continuity of symptoms during and since his active military service. The examiner should also consider and comment upon the January 2018 medical opinion of Dr. W.D.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




